Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 18, 2022

                                    No. 04-21-00024-CV

              FFGGP, INC., as trustee of the Windward Trace 9131 Land Trust,
                                         Appellant

                                             v.

   MTGLQ INVESTORS, LP, Rushmore Loan Management Services, LLC, and U.S. Bank
              National Association, as trustee of TIKI Series IV Trust,
                                     Appellees

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-02266
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                       ORDER

Sitting:      Rebeca C. Martinez, Chief Justice
              Irene Rios, Justice
              Lori I. Valenzuela, Justice

    On January 14, 2022, appellees filed a motion for substitution of counsel. The motion is
GRANTED.


                                                  _________________________________
                                                  Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court